UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-7230


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHARLES W. WADE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:10-cr-00574-DKC-1; 8:12-cv-02442-DKC)


Submitted:   November 27, 2013            Decided:   January 10, 2014


Before KEENAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Charles W. Wade, Appellant Pro Se.    Hans Miller, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C.; Paul Nitze, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles W. Wade seeks to appeal the district court’s

order    denying    his    motions     for       a   sentence       reduction    under    18

U.S.C. § 3582(c)(2) (2012) and denying relief on his 28 U.S.C.

§ 2255 (2012) motion.            As to Wade’s challenge to the denial of

his 18 U.S.C. § 3582(c)(2) motions, we have reviewed the record

and find no reversible error.            Accordingly, we affirm the denial

for the reasons stated by the district court.                         See United States

v. Wade, No. 8:10-cr-00574-DKC-1 (D. Md. June 19, 2013).

            Wade may not appeal the denial of his 28 U.S.C. § 2255

motion unless a circuit justice or judge issues a certificate of

appealability.      28 U.S.C. § 2253(c)(1)(B) (2006).                     A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                           28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies       this      standard             by     demonstrating      that

reasonable    jurists       would      find          that    the      district     court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                       When the district court

denies     relief     on    procedural           grounds,          the   prisoner        must

demonstrate    both       that   the    dispositive              procedural     ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                     Slack, 529 U.S. at 484-85.

                                             2
We have independently reviewed the record and conclude that Wade

has not made the requisite showing.              Accordingly, we deny a

certificate of appealability and dismiss the portion of Wade’s

appeal challenging denial of his 28 U.S.C. § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                         AFFIRMED IN PART;
                                                         DISMISSED IN PART




                                     3